FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                 February 17, 2010
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                    Clerk of Court
                                   TENTH CIRCUIT


 VICTORIA A. PHILLIPS,

          Plaintiff - Appellant,
                                                         No. 09-6264
 v.                                               (D.C. No. 09-CV-00368-C)
                                                         (W.D. Okla.)
 AT&T,

          Defendant - Appellee.


                              ORDER AND JUDGMENT *


Before KELLY, BRISCOE, and HOLMES, Circuit Judges. **


      Plaintiff-Appellant Victoria Phillips, appearing pro se, appeals from the

district court’s dismissal of her complaint without prejudice for failure to effect

service. 1 R. 46. The complaint alleges that, in June 2008, Ms. Phillips received

a phone bill from AT&T with an improper $9.99 charge. 1 R. 3. Dissatisfied

with AT&T’s handling of the matter, she filed this complaint seeking $45 million


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
in damages on the theories of identity theft, fraud upon her account, wire fraud

and mail fraud. 1 R. 3. A magistrate judge granted IFP status, 1 R. 16, but then

the district court, after ordering the Plaintiff to show cause, 1 R. 39, dismissed the

complaint for inadequate proof of service, 1 R. 46. Given the grant of IFP status,

the district court was responsible for ensuring service. See Olsen v. Mapes, 333

F.3d 1199, 1204 (10th Cir. 2003).

      However, under 28 U.S.C. § 1915(e)(2)(B), a court may dismiss an action

or an appeal that is frivolous or malicious or fails to state a claim on which relief

may be granted. This is just such a case. The factual allegations contained in the

complaint stray into the fanciful and delusional, see Neitzke v. Williams, 490

U.S. 319, 325 (1989), and it is certain that the complaint lacks facial plausibility

warranting the relief requested, see Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949

(2009).

      APPEAL DISMISSED.

                                        Entered for the Court


                                        Paul J. Kelly, Jr.
                                        Circuit Judge




                                          -2-